UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

JULIA RAMSAY-NOBLES, individually and as Case No. 16-cv-05778 (CM)(BCM)
Administratrix of the Estate of Karl ‘Taylor,
Deceased,
Plaintiff {PRGPOSED|-ORDER VACATING
WRIT OF HABEAS CORPUS
- against - AD TESTIFICANDUM
WILLIAM KEYSER et al,
Defendants
TO: STEWART ECKERT, SUPERINTENDENT of WENDE Correctional Facility,

ALDEN, New York, or their Assistant; and the DEPARTMENT OF
CORRECTIONAL SERVICES of the State of New York;

RALPH SOZIO, UNITED STATES MARSHAL for the Southern District of New
York, United States Courthouse, New York, New York, or his Assistant; and

JAMES PETRUCCI, Warden of the Metropolitan Correctional Center, New
York, New York, or his Assistant.

GREETINGS:

Plaintiff no longer intends to call inmate VANCE JACKSON (DIN No. 11-A-
0701) to testify in the trial of this matter. THEREFORE, IT IS HEREBY ORDERED that the
Court’s previously issued Writ of Habeas Corpus Ad Testificandum dated J anuary 15, 2020 is

VACATED as moot and the transfer of VANCE JACKSON is no longer necessary.

Hon. Colleen McMahon
Chief U.S.D.J.

Dated: 01/7 f2020

 

 

 
